CORRECTED

    In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-1780V
                                          UNPUBLISHED


    LISA B. VENDIOLA,                                           Chief Special Master Corcoran

                         Petitioner,                            Filed: February 8, 2021
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Complex
                                                                Regional Pain Syndrome
                         Respondent.


Dennis W. Potts, Honolulu, HI, for Petitioner.

Mollie Danielle Gorney, U.S. Department of Justice, Washington, DC, for Respondent.

                                 DECISION AWARDING DAMAGES1

       On November 19, 2019, Lisa B. Vendiola filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered from a right upper extremity brachial
plexopathy that was caused by receipt of an influenza (“flu”) vaccine on April 7, 2017.
Petition at 1. Petitioner further alleges that she suffered her vaccine-related injury for more
than six months. Amended Petition at 1. The case was assigned to the Special Processing
Unit of the Office of Special Masters.

        On November 5, 2020, a ruling on entitlement was issued, finding Petitioner
entitled to compensation. Respondent’s Rule 4(c) Report at 1. Specifically, Respondent
states that while “Petitioner does not meet the Table criteria for a SIRVA because her
injury was not limited to the shoulder in which the intramuscular vaccine was
administered, but radiated distally down to her hand, the facts of the case do support a

1
   Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
finding that petitioner more likely than not suffered CRPS [complex regional pain
syndrome], that was caused-in-fact by the administration of the flu vaccination on April 7,
2017.” Id. at 4-5

       On February 8, 2021, Respondent filed a proffer on award of compensation
(“Proffer”) indicating Petitioner should be awarded a total of $125,000.00, consisting of
$99,785.39 in pain and suffering, and $25,214.61 for lost earnings she incurred related
to her vaccine-related injury. Proffer at 2. In the Proffer, Respondent represented that
Petitioner agrees with the proffered award. Id. Based on the record as a whole, I find that
Petitioner is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $125,000.00, (consisting of $99,785.39 in pain and suffering and
$25,214.61 for lost earnings she incurred related to her vaccine-related injury) in
the form of a check payable to Petitioner. This amount represents compensation for
all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS

                                                    )
    LISA B. VENDIOLA,                               )
                                                    )
                 Petitioner,                        )
                                                    )    No. 19-1780V
    v.                                              )    Chief Special Master Corcoran
                                                    )    ECF
    SECRETARY OF HEALTH AND HUMAN                   )
    SERVICES,                                       )
                                                    )
                 Respondent.                        )
                                                    )

              RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

         On November 19, 2019, Lisa B. Vendiola (“petitioner”) filed a petition for compensation

under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -34

(“Vaccine Act” or “Act”), alleging that she suffered from upper brachial plexopathy following

administration of an influenza (“flu”) vaccine she received on April 7, 2017. 1 Petition at 1, 4-5.

On October 30, 2020, the Secretary of Health and Human Services (“respondent”) filed a Rule

4(c) Report indicating that this case is appropriate for compensation under the terms of the Act

for chronic regional pain syndrome (“CRPS”), and on November 5, 2020, the Chief Special

Master issued a Ruling on Entitlement finding petitioner entitled to compensation. ECF No. 29;

ECF No. 30.




1
 Petitioner subsequently amended her petition on July 14, 2020, alleging that she suffered from
shoulder injury related to vaccine administration (“SIRVA”) as a result of receiving the April 7,
2017 flu vaccine.
I.     Items of Compensation

       A.      Pain and Suffering

       Respondent proffers that petitioner should be awarded $99,785.39 in pain and suffering.

See 42 U.S.C. § 300aa-15(a)(4). Petitioner agrees.

       B.      Lost Earnings

       Evidence supplied by petitioner documents that she incurred lost earnings related to her

vaccine-related injury. Respondent proffers that petitioner should be awarded lost earnings in

the amount of $25,214.61. See 42 U.S.C. § 300aa-15(a)(3)(A). Petitioner agrees.

       These amounts represent all elements of compensation to which petitioner is entitled

under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

II.    Form of the Award

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to petitioner should be made through a

lump sum payment as described below and requests that the Chief Special Master’s decision and

the Court’s judgment award the following 2: a lump sum payment of $125,000.00, in the form of

a check payable to petitioner.

III.   Summary of Recommended Payments Following Judgment

       Lump sum payable to petitioner, Lisa B. Vendiola:                            $125,000.00

                                              Respectfully submitted,

                                              BRIAN M. BOYNTON
                                              Acting Assistant Attorney General




2
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future lost earnings
and future pain and suffering.
                                                 2
                          C. SALVATORE D’ALESSIO
                          Acting Director
                          Torts Branch, Civil Division

                          HEATHER L. PEARLMAN
                          Acting Deputy Director
                          Torts Branch, Civil Division

                          DARRYL R. WISHARD
                          Assistant Director
                          Torts Branch, Civil Division

                          /s/ Mollie D. Gorney
                          MOLLIE D. GORNEY
                          Trial Attorney
                          Torts Branch, Civil Division
                          U.S. Department of Justice
                          P.O. Box 146
                          Benjamin Franklin Station
                          Washington, D.C. 20044-0146
                          (202) 616-4029
                          mollie.d.gorney@usdoj.gov


DATED: February 8, 2021




                             3